Citation Nr: 0505503	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1949; he died in April 1980.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of her procedural appellate rights by 
an April 1982 letter; however, she did not appeal the 
decision.  

2.  Evidence submitted since the April 1982 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for the cause of the veteran's death 
has been received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.104(a), 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the 
appellant in February 2002, before the initial rating 
decision in September 2002.  Moreover, the February 2002 VCAA 
letter, the September 2003 SOC, and another March 2004 letter 
specifically advised her as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  She was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA and private medical records, and statements and 
testimony from the appellant.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified her of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

The appellant did submit evidence in February 2005 that did 
not include a waiver ( see Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003)), which includes a statement from the appellant, a copy 
of  an April 1973 Board decision, a 1977 copy of a statement 
of the case addressed to the veteran denying his increased 
compensable evaluation for hernia as well the April 1982 
letter denying service connection for the cause of the 
veteran's death.  It is not clear from the appellant's 
statement what she is requesting; however, the Board notes 
that this evidence is duplicative of that already of record 
and does not address the issue on appeal.  Remanding the 
claim for a waiver of evidence not material to the claim is 
wasteful and unnecessary in this case.  The veteran has not 
identified any pertinent records not already included in the 
claims file.  In sum, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

A review of the record reflects that the appellant's claim of 
service connection for the cause of the veteran's death was 
initially denied in April 1982.  The evidence of record at 
the time included the veteran's service medical records which 
showed that a herniorrhaphy was performed.  Service 
connection for a right inguinal scar, rated as 
noncompensable, was awarded.  Postservice, the veteran was 
hospitalized in 1971 and another herniorrhaphy was performed.  
The postoperative course was described as uneventful.  He was 
also treated for pulmonary tuberculosis (PTB).  When examined 
by VA in 1975 the scar was described as well-healed.  At a 
February 1978 personal hearing, a cursory examination 
revealed an itchy sensation with excoriation, right lower 
abdomen.  A private physician's January 1979 statement 
revealed right inguinal swelling.  The initial certificate of 
death dated on April 29, 1980, reflects that the cause of 
death was PTB.  Also submitted by the claimant was another 
death certificate indicating that the veteran's death was 
general peritonitis due to infection, postoperative 
herniotomy.  

The RO's 1982 denial was based on the fact that the latest 
operation performed on the veteran for an inguinal hernia was 
in September 1971 and that he died approximately 9 years 
later in 1980.  In the 1982 decision, the RO found that it 
was highly improbable to say that the service-connected right 
inguinal postoperative herniorrhaphy scar had contributed 
substantially or materially to the veteran's death.  The 
appellant was notified of this decision in April 1982.  She 
was provided with information as to her procedural and 
appellate rights.  She did not appeal this decision and it is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed her claim seeking to reopen in November 2001, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board disagrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1982 rating 
decision has been summarized above.  The evidence associated 
with the claims file (that is not duplicative of evidence 
previously considered) includes an April 1983 statement by a 
private physician, J. Y. C., M.D..  This document reflects 
that the doctor was the late veteran's attending physician 
and that the cause of death was peritonitis due to a chronic 
infectious suppurative case from postoperative herniorrhaphy.  

Also added was another private physician's statement.  A. D. 
T., M.D., dated in a May 2002, that he signed the veteran's 
death certificate and stated that he put PTB as the cause of 
the veteran's death based only what he was told by the 
veteran's relatives, that he did this to facilitate the 
veteran's burial, and that he did not attend the veteran.  

Also added to the record was the appellant's testimony at a 
November 2003 personal hearing.  At that time, she reiterated 
her contention that the veteran's death was due to an 
unresolved hernia condition which was of service origin.  She 
said that he never actually recovered from the inservice 
hernia operation and that he was weak after service and had a 
chronic infection which resulted in his death.  

Added to the claims file in July 2004 was a joint affidavit 
signed by two friends of the veteran.  They attested to the 
fact that the veteran died in 1980 of peritonitis due to a 
hernia infection and not PTB.  They knew this as they were 
present at his internment.  

It is the Board's conclusion that the May 2002 statement 
provided by A. D. T., M.D., is new and material.  It was not 
previously of record at the time of April 1982 rating 
decision.  It is not cumulative of prior statements because 
it provides additional details regarding the circumstances of 
the veteran's death.  This evidence is relevant and probative 
and raises a reasonable possibility of substantiating the 
claim.  This private physician's statement, presumed 
credible, bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened; to this extent only, the appeal 
is granted.  


REMAND

During the appeal process, the RO reviewed the appeal under 
the new and material evidence standard and determined that 
new and material evidence sufficient to reopen the claim had 
not been submitted.  However, as noted in the above decision, 
the Board has determined that new and material evidence to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death has been submitted.  As a result 
of these circumstances, it is the Board's determination that 
the claim should be readjudicated on a de novo basis at the 
RO level.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The AMC should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The AMC should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  Thereafter, the AMC should review the 
appellant's claim and readjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.  The AMC is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA 
or other legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


